ICJ_058_NuclearTests_AUS_FRA_1974-12-20_JUD_01_ME_05_FR.txt. 298

OPINION INDIVIDUELLE DE M. PETRÉN

Si j'ai pu voter pour l'arrêt, c’est parce que son dispositif énonce que la
demande est sans objet et qu'il n'y a pas lieu à statuer. Mon examen de
Paffaire m’ayant amené au même résultat mais pour des raisons quine
coincident pas avec les motifs de l’arrét, je dois y joindre la présente
opinion individuelle.

L'affaire à laquelle l’arrét met un terme n’a pas quitté le stade prélimi-
naire où se posent les questions de la compétence de la Cour et de la rece-
vabilité de la requéte. La demande en indication de mesures conserva-
toires présentée par l’Australie ne saurait avoir eu pour conséquence de
suspendre l'obligation pour la Cour d’examiner dans le plus bref délai les
questions préliminaires de compétence et de recevabilité. Au contraire,
cette demande ayant été accordée, il était particulièrement urgent que la
Cour décide si elle avait été valablement saisie de l’affaire. Tout retard à
cet égard était de nature à prolonger d’une manière embarrassante pour la
Cour et pour les Parties l'incertitude concernant l'existence d’une con-
dition absolue pour justifier l'indication de mesures conservatoires.

Cette situation exigeait au plus haut degré l'application rigoureuse des
dispositions du Règlement de la Cour qui viennent d’être revisées en vue
d'accélérer la procédure. Tout récemment encore, le 22 novembre 1974,
l'Assemblée générale des Nations Unies a adopté la résolution 3232
(XXIX) sur l'examen du rôle de la Cour dont l’un des considérants rap-
pelle que la Cour a revisé son Règlement de manière qu’il soit plus facile
d’avoir recours à elle pour le règlement judiciaire des différends, entre
autres en réduisant la possibilité de délais. Parmi les raisons invoquées par
la Cour elle-même pour justifier la revision du Règlement, il y avait la
nécessité d’adapter la procédure au rythme des événements internationaux
(C.LJ. Annuaire 1967-1968, p. 86). Or si jamais, dans l’âge atomique, une
affaire a été de nature à exiger d’être réglée au rythme des événements
internationaux, c’est bien la présente affaire. Néanmoins, par son ordon-
nace du 22 juin 1973! portant indication de mesures conservatoires, la
Cour a reporté à plus tard la continuation de l’examen des questions de

! Ayant voté contre la résolution de la Cour en date du 24 mars 1974 qui décide de
mettre fin à l’enquête sur la divulgation anticipée de la décision de la Cour et du partage
des voix avant le prononcé de l'ordonnance du 22 juin 1973 en audience publique, je
suis d’avis qu'il s'agissait d’une enquête de caractère judiciaire et que sa poursuite sur
les bases déjà acquises aurait dû permettre de se rapprocher de la vérité. Je n’ai pas été
d’accord sur la décision par laquelle la Cour a exclu de la publication, dans sa collection
Mémoires, plaïdoiries et documents de l'affaire, certains documents qui, à mes yeux,
sont d'importance pour la compréhension de l’incident et pour la recherche de ses
origines.

49
299 ESSAIS NUCLÉAIRES (OP. IND. PETRÉN)

compétence et de recevabilité dont elle constatait dans l’un des considé-
rants de l'ordonnance qu'il était nécessaire de les régler aussi rapidement
que possible.

En dépit de la fermeté de cette constatation faite en juin 1973, les ques-
tions préliminaires dont il s’agit ne sont pas encore tranchées au seuil de
l’année 1975. Ayant voté contre l’ordonnance du 22 juin 1973, parce que
je trouvais que les questions de compétence et de recevabilité pouvaient
et devaient être résolues sans renvoi à une session ultérieure, j’ai à plus
forte raison été opposé aux retards qui ont marqué la suite de la procédure
et ont abouti à ce que la Cour conclue que la requête de I Australie
manque maintenant d'objet. Il me faut rappeler les circonstances dans
lesquelles des délais ont été fixés, puisque c’est à la lumière de ces circons-
tances que j’ai eu à prendre position sur les suggestions tendant à repor-
ter à une date ultérieure l’examen de la recevabilité de la requête.

En invitant, par l'ordonnance du 22 juin 1973, les Parties à produire des
pièces écrites sur les questions de la compétence de la Cour et de la rece-
vabilité de la requête, la Cour a fixé la date d'expiration des délais au
21 septembre 1973 pour le dépôt du mémoire du Gouvernement australien
et au 21 décembre 1973 pour le dépôt du contre-mémoire du Gouverne-
ment français. Cette décision avait été précédée d’un entretien entre le
Président en exercice et l'agent de l’Australie, lequel s'était déclaré
d'accord pour un délai de trois mois en ce qui le concernait. Aucun con-
tact n’avait été pris au même moment avec le Gouvernement français. On
ne trouve, dans l’ordonnance, aucune référence à l'application de lar-
ticle 40 du Règlement ni, par conséquent, à la consultation qui avait eu lieu
avec l’agent de l'Australie. Après le prononcé de l’ordonnance, Je coagent
de l’Australie a, le 25 juin 1973, informé le Président en exercice que son
gouvernement éprouvait le besoin d’une prorogation de délai, de trois
mois probablement, en raison d’un élément nouveau qui ne pouvait
manquer d’avoir des conséquences importantes: le mémoire devait
traiter non plus seulement de la compétence mais aussi de la recevabilité.
Bien que la Cour soit restée en session jusqu’au 13 juillet 1973, cette
information n’a pas été portée à sa connaissance. Le 10 août 1973, le
coagent a été reçu par le Président et a formellement demandé au nom de
son gouvernement que le délai soit prorogé jusqu’au 21 décembre 1973,
motif pris de ce que les questions concernant la recevabilité n’avaient pas
été prévues quand on avait initialement prié l’agent d’indiquer quel délai
lui serait nécessaire pour présenter un mémoire sur la compétence. A la
suite de cet entretien le coagent a, par lettre du 13 août, demandé que la
date d'expiration du délai soit reportée au 23 novembre. Contrairement à
ce qui avait été fait en juin pour la fixation des délais originaux, le Gou-
vernement français a été invité à faire connaître son opinion. Sa réponse
a été qu'ayant dénié la compétence de la Cour en l'affaire il ne pouvait
exprimer d'opinion. Le Président, ayant consulté ses collègues sur les
délais par correspondance, et une majorité s'étant déclarée favorable, a
reporté, par ordonnance du 28 août, au 23 novembre 1973 la date d’expi-

50
300 ESSAIS NUCLÉAIRES (OP. IND. PETRÉN)

ration du délai pour le dépôt du mémoire du Gouvernement australien et
au 19 avril 1974 la date d’expiration du délai pour le dépôt du contre-
mémoire du Gouvernement français.

Les circonstances dans lesquelles la procédure écrite sur les questions
préliminaires a été ainsi prolongée jusqu’au 19 avril 1974 donnent lieu à
plusieurs observations. Tout d’abord il aurait été plus conforme au
Statut et au Règlement de ne consulter le Gouvernement australien
qu'après le prononcé de l’ordonnance du 22 juin 1973 et de procéder en
même temps à une consultation du Gouvernement français. Supposons
que se généralise le nouveau procédé consistant, avant un prononcé sur
une phase préliminaire, à consulter les agents des parties au sujet des
délais pour la phase suivante: l’agent qui, une certaine fois, ne serait pas
consulté n’aurait pas besoin d’une perspicacité surnaturelle pour com-
prendre que son affaire ne continuerait pas.

Pour revenir à la présente affaire, il faut penser que le Gouvernement
français, s’il avait été consulté immédiatement après le prononcé de
l'ordonnance du 22 juin 1973, aurait donné la même réponse que deux
mois plus tard. Il aurait donc été clair dès ce moment que le Gouverne-
ment français n’avait pas l’intention de particper à la procédure écrite et
il n’y aurait pas eu lieu de réserver une période de trois mois pour la
production du contre-mémoire. Ainsi l'affaire aurait-elle pu être en état
dès la fin de l’été 1973, ce qui aurait permis à la Cour de rendre son arrêt
avant la fin de la même année. Après s’être privée de la possibilité d’orga-
niser la procédure orale au cours de l’automne 1973, la Cour s’est trou-
vée en présence d’une demande de prorogation du délai pour le dépôt du
mémoire. J] faut regretter que cette demande, annoncée trois jours après
le prononcé de l’ordonnance du 22 juin 1973, n’ait pas été portée à la
connaissance de la Cour pendant qu’elle siégeait encore, ce qui lui aurait
permis de délibérer régulièrement sur la question de prorogation. Or
l'ordonnance du 28 août n’a pas seulement prorogé le délai fixé pour le
dépôt du mémoire du Gouvernement australien mais a encore assorti ce
délai d’un délai complémentaire de cing mois pour le dépôt d’un contre-
mémoire que le Gouvernement français n’avait pas l'intention de pré-
senter. Ces cinq mois n’ont servi qu'à prolonger la période pendant
laquelle le Gouvernement australien pouvait se préparer à la procédure
orale, ce qui a été une autre faveur injustifiée accordée à ce gouvernement.

Mais il y a plus. L’ordonnance du 28 août 1973 a aussi eu pour con-
séquence de renverser l’ordre suivant lequel la présente affaire et les
affaires de la Compétence en matière de pêcheries auraient dû se trouver en
état. Dans ces dernières affaires, la Cour, après avoir indiqué des mesures
conservatoires par ordonnances du 17 août 1972, s'était déclarée compé-
tente par arrêts du 2 février 1973 et avait, par ordonnances en date du
15 février 1973, fixé la date d’expiration des délais pour le dépôt des
mémoires et contre-mémoires aux 1er août 1973 et 15 janvier 1974 res-

sl
301 ESSAIS NUCLÉAIRES (OP. IND. PETRÉN)

pectivement. Si l’ordonnance du 28 août 1973 prorogeant les délais
fixés en la présente affaire n’était pas intervenue, celle-ci aurait été en
état le 22 décembre 1973, donc avant les affaires de la Compétence en
matière de pêcheries sur lesquelles elle aurait eu priorité en vertu de l’ar-
ticle 50, paragraphe 1, du Règlement de 1972 aussi bien que de l’article 46,
paragraphe 1, du Règlement de 1946, encore applicable aux affaires
de la Compétence en matière de pêcheries. Après que l'ordonnance du
28 août 1973 eut prolongé la procédure écrite en la présente affaire
jusqu’au 19 avril 1974, c’est aux affaires de la Compétence en matière de
pêcheries qu'est revenue la priorité fondée sur les dispositions précitées
du Règlement dans ses deux versions. Or la Cour aurait pu décider de
rétablir le précédent ordre de priorité, décision que l’autorisaient à
prendre, en raison de circonstances particulières, l’article 50, paragra-
phe 2, du Règlement de 1972 aussi bien que l’article 46, paragraphe 2, du
Règlement de 1946. L’inutilité du délai fixé pour le dépôt du contre-
mémoire du Gouvernement français constituait une circonstance particu-
lière, mais il y en avait d’autres, d’un poids encore plus grand. Dans les
affaires de la Compétence en matière de pêcheries, la Cour s'étant déclarée
compétente, l’incertitude concernant la justification de Vindication de
mesures conservatoires avait cessé d'exister, tandis qu’en la présente
affaire cette incertitude a persisté de longs mois. Or la France, qui avait
demandé que l’affaire fût rayée du rôle, avait, en supposant que cette
attitude fût justifiée, un intérêt à voir un terme mis à l'affaire et par là
aux nombreuses critiques qu’on lui faisait de ne pas appliquer des mesures
conservatoires présumées indiquées par une Cour compétente. Par
ailleurs, comme il se pouvait que la France procédât pendant l’été 1974 à
une nouvelle série d’essais nucléaires atmosphériques, l'Australie avait un
intérêt particulier à voir confirmée auparavant la compétence de la Cour,
ce qui aurait conféré plus d’autorité à l'indication de mesures conserva-
toires.

Pour toutes ces raisons, on aurait pu s’attendre à ce que la Cour décide
d’examiner la présente affaire avant celles de la Compétence en matière de
pêcheries. Cependant, le 12 mars 1974, une proposition à cet effet fut
rejetée par six voix contre deux avec six abstentions. Ainsi la Cour se
privait-elle de la possibilité de rendre un arrêt en la présente affaire avant
la fin de la période critique de l’année 1974.

Cette série de retards ayant fait durer la procédure jusqu’à la fin de
Pannée 1974, la Cour décide aujourd’hui que la requête de l'Australie est
sans objet et qu'il n’y a dès lors pas lieu à statuer.

On ne saurait prendre position sur cet arrêt sans se rendre compte de ce
qu'il signifie quant aux questions préliminaires retenues par l'ordonnance
du 22 juin 1973 comme devant être examinées par la Cour en la présente
phase de la procédure. Il s’agit de la compétence de la Cour pour connai-
tre du différend et de la recevabilité de la requête, questions entre les-
quelles il n’est pas facile de distinguer, ainsi que la Cour a eu maintes
fois l’occasion de le dire. On pourrait même regarder la recevabilité de la

52
302 ESSAIS NUCLÉAIRES (OP. IND. PETRÉN)

requête comme une condition à la compétence de la Cour. A l’article 8
de la Résolution visant la pratique interne de la Cour en matière judi-
ciaire, compétence et recevabilité sont rangées côte à côte comme des
conditions à satisfaire pour que la Cour puisse entreprendre l’examen au
fond. C’est sur cette base que l’ordonnance du 22 juin 1973 a été rédigée.
Il ressort de ses considérants que les aspects de la question de compétence
à examiner comprennent notamment, d’une part, les effets de la réserve
relative aux activités se rapportant à la défense nationale que la France a
faite en renouvelant en 1966 son acceptation de la juridiction de la Cour et,
d’autre part, les relations existant entre la France et l’Australie en vertu de
l’Acte général de 1928 pour le règlement pacifique des différends interna-
tionaux, à supposer que cet instrument soit toujours en vigueur. En
revanche l’ordonnance n’est pas aussi précise en ce qui concerne les
aspects à explorer de la question de la recevabilité de la requête. Au con-
traire, puisqu'elle n’en indique aucun, la Cour doit rechercher de manière
tout à fait générale si elle a été valablement saisie de l’affaire. L’une des
toutes premières conditions à remplir est de savoir si le différend concerne
une matière régie par le droit international. Si tel n’était pas le cas, le
différend n’aurait pas d’objet relevant de la compétence de la Cour, celle-
ci n’ayant compétence que pour des différends de droit international.

L'arrêt fait allusion en son paragraphe 24 à la compétence de la Cour
telle qu’il la conçoit, c’est-à-dire limitée aux problèmes ayant trait aux
clauses juridictionnelles du Statut de la Cour et de l’Acte général de
1928. Selon la première phrase de ce paragraphe, «la Cour doit examiner
d’abord une question qu’elle estime essentiellement préliminaire, à savoir
l'existence d’un différend, car que la Cour ait ou non compétence en
l'espèce la solution de cette question pourrait exercer une influence
décisive sur la suite de l’instance ». En d’autres termes, l’arrêt, qui par la
suite ne mentionne plus la question de compétence, indique que la Cour
n’a pas jugé qu'il y ait lieu de l’examiner ni de la trancher. Sans le dire
aussi nettement, il ne traite pas non plus de la recevabilité.

Pour ma part, je ne crois pas possible d’écarter ainsi l'examen de toutes
les questions préliminaires retenues par l'ordonnance du 22 juin 1973.
Je suis notamment d’avis que la Cour aurait dû se former d'emblée une
opinion sur le vrai caractère du différend formant l’objet de la requête; si
elle avait trouvé que le différend ne portait pas sur un point de droit inter-
national, c’est pour cette raison tout à fait primordiale qu'elle aurait dû
rayer l'affaire du rôle et non pas à cause de l’inexistence de l’objet du
différend constatée après de longs mois de procédure.

C’est dans cette optique que je crois devoir examiner la recevabilité de
la requête de l’Australie. Je continue à penser, comme dans mon opinion
dissidente jointe à l'ordonnance du 22 juin 1973, qu’il y a lieu avant tout
de se demander si, d’une manière générale, les essais atmosphériques
d’armes nucléaires sont régis par des normes de droit international ou

53
303 ESSAIS NUCLÉAIRES (OP. IND. PETREN)

s’ils appartiennent au domaine hautement politique où les normes inter-
nationales de légalité et d’illégalité sont encore en gestation. Il est bien
vrai que des différends au sujet de l'interprétation et de l'application de
règles de droit international peuvent avoir une grande importance poli-
tique sans perdre pour autant leur caractère inhérent de différends juri-
diques. Il n’en reste pas moins nécessaire de distinguer entre les différends
axés sur des normes de droit international et les tensions entre Etats
causées par des mesures prises dans un domaine non encore régi par le
droit international.

A ce sujet, il me semble utile de rappeler ce qui s’est passé dans le
domaine des droits de l’homme. Dans un passé relativement récent, le
traitement qu’un Etat réservait à ses propres ressortissants était d’une
manière générale considéré comme ne relevant pas du droit international.
Même les violations les plus outrageantes des droits de l’homme com-
mises par un Etat envers ses propres nationaux n’auraient pu faire l’objet
de la saisine d’un organe judiciaire international par un autre Etat. Une
requête en ce sens aurait été déclarée non recevable et n'aurait pu donner
lieu à aucun examen de la matérialité des faits allégués par l'Etat requé-
rant. Telle aurait été la situation même dans les relations entre Etats
ayant accepté sans réserves la clause facultative de l’article 36 du Statut
de la Cour permanente de Justice internationale. La simple constatation
que l'affaire concernait une matière non régie par le droit international
aurait suffi à empêcher la Cour permanente de statuer. Pour reprendre la
terminologie de la présente affaire, cela aurait été une question de receva-
bilité de la requête et non de compétence de la Cour. Ce n’est qu’une
évolution postérieure à la deuxième guerre mondiale qui a abouti à ce que
le devoir des Etats de respecter les droits de l’homme à l’égard de tous les
individus, y compris leurs propres nationaux, constitue une obligation de
droit international envers tous les Etats membres de la communauté
internationale. La Cour y a fait allusion dans son arrêt en l’affaire de la
Barcelona Traction, Light and Power Company, Limited (C.I.J. Recueil
1970, p. 32). Il faut certes regretter que cette reconnaissance universelle
des droits de l'homme n’ait pas encore été accompagnée d’une évolution
correspondante de la compétence des organes judiciaires internationaux.
Faute d’un système étanche de clauses juridictionnelles appropriées, trop
de différends internationaux portant sur la protection des droits de
l’homme échappent aux juges internationaux. La Cour l’a rappelé égale-
ment dans l’arrêt précité (ibid., p. 47), enlevant ainsi du poids à sa réfé-
rence aux droits de l'homme et créant par là l'impression d’une contradic-
tion qui n’a pas échappé aux auteurs.

Une évolution analogue se dessine aujourd’hui dans un domaine
voisin, celui de la protection de l’environnement. Les essais nucléaires
atmosphériques, envisagés comme un danger particulièrement grave de
pollution de l’environnement, constituent une préoccupation angoissante
de l'humanité du temps présent et il n’est que naturel que des efforts soient
faits sur le plan international pour dresser des barrières juridiques contre

54
304 ESSAIS NUCLÉAIRES (OP. IND. PETRÉN)

ce genre d’essais. En la présente affaire, il s’agit de savoir si de telles bar-
riéres existaient au moment du dépôt de la requête de l’Australie. La
requête ne saurait être considérée comme recevable si, au moment de son
dépôt, le droit international n’avait pas atteint un stade tel qu’il régisse les
essais atmosphériques d'armes nucléaires. On a voulu faire valoir qu’il
suffit que deux parties se contestent réciproquement un droit pour qu’une
requête à ce sujet émanant de l’une d’elles soit recevable. Telle serait la
situation en l'espèce, mais à mes yeux, la question de la recevabilité
d’une requête ne saurait se réduire à l’application d’une formule aussi
simple. Il faut encore que le droit revendiqué par la Partie demanderesse
relève d’un domaine régi par le droit international. En la présente affaire,
la requête est fondée sur l’allégation selon laquelle les essais nucléaires de
la France dans le Pacifique auraient causé des retombées radioactives sur
le territoire de l'Australie. Le Gouvernement australien y voit une at-
teinte à sa souveraineté qui serait contraire au droit international. Comme
il n'existe aucun lien conventionnel entre l’ Australie et la France en ma-
tière d'essais nucléaires, la requête suppose l'existence d’une règle de
droit international coutumier interdisant aux Etats de causer, par des
essais nucléaires atmosphériques, des retombées radioactives sur le ter-
ritoire d’autres Etats. C’est donc l'existence ou la non-existence d’une
telle règle coutumiére qu’il faut constater.

ll a été suggéré au cours de la procédure que la question de la recevabi-
lité de la requête n’avait pas un caractère exclusivement préliminaire et
que son examen pourrait être différé jusqu’à l'examen du fond. Cela pose
une question d'application de l’article 67 du Règlement de la Cour de
1972. Le motif principal de la revision des dispositions du Règlement qui
se trouvent maintenant dans cet article a été d’éviter que la Cour, en
réservant sa position sur une question préliminaire, ouvre une longue
procédure sur les aspects de fond d'une affaire pour constater en fin de
compte que la réponse à la question préliminaire rendait cette procédure
superflue. Certes l’article 67 ne parle que des exceptions préliminaires for-
mulées par le défendeur mais il va de soi que l'esprit de cet article doit
s'appliquer aussi à l'examen des questions concernant la recevabilité
d’une requête sur lesquelles la Cour doit prendre position ex officio. Ii va
également sans dire que, dans une affaire où le défendeur fait défaut,
Particle 53 du Statut oblige la Cour à veiller avec une attention toute
spéciale à l’observation des dispositions de l’article 67 du Règlement.

Bref, la Cour se trouve appelée pour la première fois à appliquer la dis-
position de son Règlement revisé qui a remplacé l’ancienne disposition
autorisant la jonction des exceptions préliminaires au fond. On peut se
demander en quoi la nouvelle règle se distingue réellement de l’ancienne.
Pour ma part, je pense que, comme la précédente, la nouvelle disposition
confère à la Cour le pouvoir discrétionnaire d’apprécier au stade initial
d’une affaire si telle ou telle question préliminaire doit être réglée avant
tout. En exerçant ce pouvoir discrétionnaire, la Cour doit, à mon avis,
apprécier le degré de complexité de la question préliminaire par rapport à

55
305 ESSAIS NUCLÉAIRES (OP. IND. PETRÉN)

l'ensemble des questions faisant partie du fond. Si la question prélimi-
naire revêt un caractère relativement simple, tandis qu’un examen au fond
donnerait lieu à une procédure longue et compliquée, la Cour se doit de
trancher tout de suite la question préliminaire. Voila ce qu’exige l'esprit
dans lequel le nouvel article 67 du Règlement a été rédigé. Ces considéra-
tions me paraissent applicables à la présente affaire.

La Cour se serait fait le plus grand tort si, sans trancher la question de
recevabilité, elle avait ouvert sur tous les aspects du fond de l'affaire une
procédure nécessairement longue et compliquée, ne serait-ce qu'à cause
des questions scientifiques et médicales en jeu. Il y a lieu de rappeler que,
au stade préliminaire où elle se trouve toujours, la procédure a déjà
subi des retards considérables laissant au Gouvernement australien am-
plement le temps de préparer ses écritures et plaidoiries sur tous les
aspects de la recevabilité. Comment aurait-on pu dans ces conditions
renvoyer l’examen de la question à une date ultérieure?

I! ressort de ce qui précède que la recevabilité de la requête dépend, à
mes yeux, de l'existence d’un droit international coutumier interdisant
aux Etats de procéder à des essais atmosphériques d’armes nucléaires
causant des retombées radioactives sur le territorire d’autres Etats. Or il
est notoire, et admis par le Gouvernement australien lui-même, que toute
explosion nucléaire dans l'atmosphère cause des retombées radioactives
dans l’ensemble de l’hémisphère terrestre où elle s’est produite. L’Austra-
lie n’est donc que l’un des nombreux Etats sur lesquels les essais nucléaires
atmosphériques de la France, de même que ceux d’autres Etats, ont causé
des retombées radioactives. Depuis la deuxième guerre mondiale, certains
Etats ont procédé à des essais nucléaires atmosphériques destinés à per-
mettre à leurs armements de passer du stade atomique au stade thermo-
nucléaire. Le comportement de ces Etats prouve que leurs gouvernements
n'ont pas été d’avis que le droit international coutumier interdit les essais
nucléaires atmosphériques. Au surplus le traité de 1963 par lequel les
trois premiers Etats qui se soient dotés d’armes nucléaires se sont mutuel-
lement interdit de nouveaux essais dans l’atmosphère peut être dénoncé.
Par cette disposition, les signataires du traité ont montré qu'ils restaient
d'avis que le droit international coutumier n’interdisait pas les essais
nucléaires dans l'atmosphère.

En vue de constater la formation éventuelle d’une règle coutumière à
cet effet, il semble plus important de connaître l’attitude des Etats
n'ayant pas encore accompli les essais nécessaires pour atteindre le stade
nucléaire. Pour ces Etats l’interdiction des essais nucléaires atmosphéri-
ques pourrait signifier la division de la communauté internationale en
deux groupes: les Etats qui possèdent des armes nucléaires et ceux qui
n’en possèdent pas. Si un Etat ne possédant pas d'armement nucléaire
s’abstient de faire procéder aux essais atmosphériques qui lui permet-
traient de s’en doter et si cette abstention est motivée non par des considé-
rations d’ordre politique ou économique mais par la conviction que ces

56
306 ESSAIS NUCLÉAIRES (OP. IND. PETRÉN)

essais sont interdits par le droit international coutumier, l’attitude de cet
Etat constituera un élément dans la formation d’une telle coutume. Mais
où trouve-t-on la preuve de ce qu’un nombre suffisant d'Etats économi-
quement et techniquement capables de procéder à la fabrication d’armes
nucléaires s’abstiennent de faire procéder à des essais nucléaires atmo-
sphériques parce qu’ils sont d’avis que cela leur est interdit par le droit
international coutumier? L’exemple donné récemment par la Chine en
faisant exploser dans l’atmosphère une bombe de grande puissance suffit
à démolir la thèse de l’existence actuelle d’une règle de droit interna-
tional coutumier interdisant les essais nucléaires atmosphériques. Vouloir
fermer les yeux devant l'attitude, à cet égard, de Etat le plus peuplé du
monde témoignerait d’un manque de réalisme.

Pour compléter ce bref aperçu, il convient de se demander quelle a été
l'attitude des nombreux Etats sur les territoires desquels des retombées
radioactives provenant des essais atmosphériques des Puissances nuclé-
aires se sont déposées et continuent à se déposer. Ont-ils, d’une manière
générale, protesté auprès de ces Puissances en faisant valoir que leurs
essais contrevenaient au droit international coutumier? Je ne constate
pas que tel ait été le cas. Les résolutions votées à l’Assemblée générale des
Nations Unies ne sauraient valoir des protestations juridiques d’Etat à
Etat visant des cas concrets. Elles indiquent l'existence d’un fort courant
d'opinion en faveur de la proscription des essais nucléaires dans lat-
mosphère. Cela représente une tâche politique de la plus haute urgence
mais qui reste à accomplir. Ainsi la demande que l’Australie a adressée
à la Cour relève-t-elle du domaine politique et se situe-t-elle en dehors du
cadre du droit international tel qu’il existe aujourd’hui.

J'estime en conséquence que, dès l'introduction de l'instance, la requête
de l’Australie a manqué d’un objet sur lequel la Cour pit statuer, tandis
que l’arrêt ne conclut qu’à l’absence d’un tel objet à ce jour. Je rejoins
Parrét en ce qui concerne l’issue à donner à l’affaire, à savoir qu’il n’y a
pas lieu à statuer, mais je ne saurais pour autant m’associer aux motifs
sur lesquels cet arrêt est fondé. Que j'aie néanmoins voté pour lui s’expli-
que par les considérations suivantes.

La méthode d’après laquelle les arrêts de la Cour sont traditionnelle-
ment rédigés implique qu’un juge puisse voter pour un arrêt s’il est
d’accord sur l’essentiel du dispositif et cela même s’il n’accepte pas les
motifs donnés, ce qu’il fait alors normalement connaître par une opinion
individuelle. Certes, cet ordre de choses se prête à des critiques, notam-
ment parce qu'il n'exclut pas l’adoption d’arréts dont la majorité des
juges les ayant votés n’accepte pas les motifs, mais telle est la pratique de
la Cour. Selon celle-ci les motifs, qui représentent le fruit des première et
deuxième lectures de l'arrêt auxquelles participent tous les juges, précè-
dent le dispositif et ne peuvent plus être changés au moment du vote pris à
la fin de la deuxième lecture. Ce vote porte uniquement sur le dispositif et
nest pas suivi de l'indication des motifs retenus par chaque juge. Dans
ces conditions, un juge qui désapprouve les motifs d’un arrêt mais est en

57
307 ESSAIS NUCLÉAIRES (OP. IND. PETRÉN)

faveur de l'issue à laquelle aboutit le dispositif se sent obligé, dans l'in-
térét de la justice, de voter pour l'arrêt car, en votant autrement, il
risquerait d'empêcher la bonne solution. La phase actuelle de la présente
procédure a été en réalité dominée par la question de savoir si la Cour
pouvait continuer à s'occuper de l'affaire. Sur ce point tout à fait capital,
je suis arrivé au même résultat que l'arrêt, quoique me fondant sur
d’autres motifs.

J'ai en conséquence dû voter pour l’arrêt bien que je ne souscrive à
aucun de ses motifs. Une autre manière de voter aurait risqué de contri-
buer à créer une situation bien étrange pour une Cour dont la juridiction
est volontaire, une situation dans laquelle une affaire aurait été examinée
au fond bien que la majorité des juges estimât qu'il ne fallait pas le faire.
Ce sont justement de telles situations que l'article 8 de la Résolution
visant la pratique interne de la Cour en matière judiciaire est destiné à
éviter.

Il me reste à expliquer ma position sur la question de la compétence de
la Cour au sens que l'ordonnance du 22 juin 1973 donne à ce terme. Cette
question à multiples facettes n’est pas examinée dans l’arrêt d’après ce
que celui-ci dit expressément. Cela étant et comme, pour ma part, je n’ai
pas non plus éprouvé le besoin de l’examiner pour pouvoir conclure à la
solution de l'affaire en faveur de laquelle j'ai voté, je ne pense pas qu’un
exposé des idées que je me suis faites sur ce sujet aient leur place dans la
présente opinion individuelle. Une opinion individuelle telle que je la
conçois ne doit pas aborder d’autres questions que l'arrêt à moins que
cela ne soit absolument nécessaire pour expliquer le vote de l’auteur. J’ai
donc dû résister à la tentation de m’engager dans un échange de vues sur la
compétence avec ceux de mes collègues qui ont examiné cette question
dans leurs opinions dissidentes. Un débat entre juges sur des matières
dont l’arrêt ne traite pas risque de se réduire à une série de monologues —
ou de chœurs — disparates. A toutes fins utiles, je dois cependant sou-
ligner que mon silence sur le sujet ne signifie pas que je consente à la
thèse de la compétence de la Cour.

{ Signé) Sture PETREN.

58
